Citation Nr: 1635284	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Muskogee, Oklahoma.

The Veteran testified before the Board at a March 2014 hearing conducted via video conference.  A transcript of the hearing is of record.

In June 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the issues that remain on appeal.  

The Veteran was provided a VA examination regarding the etiology of his bilateral hearing loss in March 2013.  Unfortunately, the Board finds that the opinion provided (and the addendum provided in June 2013) to be inadequate; therefore, a new medical opinion must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Here, the Board finds the March 2013 opinion to be inadequate as it includes internally inconsistent statements and it does not address pertinent evidence of record.  As these inconsistencies are were not resolved by the June 2013 addendum opinion, the Board finds that a new VA opinion must be obtained.  

The Veteran's audiometer readings at his May 1968 enlistment examination were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
15
10
5
X
15
X
LEFT
25
20
10
X
25
X

Pre-existing left ear hearing loss was noted in the "Summary of Defects and Diagnoses" section of the Veteran's "Report of Medical Examination" and an H2 physical profile was reported.    

Audiometer readings at separation from active service in June 1971 reported:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
0
5
X
0
X
LEFT
5
5
5
X
0
X

No defect in the Veteran's hearing was noted at separation, and the Veteran was not noted to have an abnormal physical profile at that time.  

The March 2013 examiner reported that the Veteran's records indicated a "downward shift in hearing thresholds" during his active service; however, no statements were made regarding the Veteran's noted hearing loss at entrance or the recorded H2 profile.  The examiner opined that it is "as least as likely as not that the Veteran's hearing loss is related to an event in military service due to the documented occurrence of bilateral threshold shift changes during military service, which is supportive of excessive noise exposure."  However, it was also noted that the Veteran displayed normal hearing bilaterally at entrance and separation from service, and that his separation examination showed significant threshold shift changes bilaterally "for the better."

Based upon this report, an addendum opinion was obtained in June 2013.  The addendum opinion was provided by a different examiner than the one that conducted the March 2013 examination.  The addendum examiner only reported a review of the summary provided by the March 2013 examiner, and opined that the "very clear, concise, and cogent explanation provided" by the March 2013 examiner indicated that the previous examiner "simply selected the wrong box on the [questionnaire] form."  The Board does not find the opinion of the March 2013 examiner to be very clear or cogent, and it is also not clear that the examiner "simply selected the wrong box" on the questionnaire.  The March 2013 examiner not only states "it is at least as likely as not that the Veteran's hearing loss is related to an event of his military service" but supports this by stating that "the documented bilateral threshold shifts are supportive of excessive noise exposure"; however these documented shifts are those that the examiner noted as "changes bilaterally for the better."  The addendum also does not address the hearing loss noted on the Veteran's May 1968 examination or the H2 profile that it reports.  Accordingly, the Board finds that both of these opinions are inadequate to resolve the issue on appeal, and a new medical opinion should be obtained.  

As the May 2013 examination indicates that the Veteran's tinnitus is the result of his bilateral hearing loss, the Board finds that these issues are inextricably intertwined and it must also be remanded.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). As the tinnitus claim is "inextricably intertwined" with the Veteran's claim for service connection for bilateral hearing loss, it must also be remanded to the AOJ in accordance with the holding in Harris.

Lastly, the Board also finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for service connection; accordingly, this issue must also be remanded.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2013 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials. 

If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's May 1968 entrance examination noting left ear hearing loss and an H2 profile.

ii. The Veteran's June 1971 separation examination that reports an H1 profile.

iii. The Veteran's report in May 2013 that he "cannot remember when his hearing loss and tinnitus started, since it has been there so long, and he has undergone brain surgery so his memory isn't that good."   

The examiner is to provide an opinion as to the following:

i. Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss of either ear (or both) had its clinical onset during the Veteran's period of active service or is related to an incident, injury, or event in active service. 

ii.  If not, determine whether the Veteran's current hearing loss disability of either ear (or both) at least as likely as not (50 percent or greater probability) existed prior to service. 

iii.  If it is determined that the Veteran's current hearing loss for either ear pre-existed the Veteran's period of active service, determine whether the Veteran's hearing loss was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

